DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-3 and 6 (drawn to methods of predicting) in the reply filed on 03/11/2022 is acknowledged.
Claims 4, 5, 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 6 are unclear over recitation of the limitation “a test subject who does not develop ischemic stroke” (as recited in the “detection” step of claim 1) as the subject of the testing in a “method for predicting a risk of ischemic stroke onset” (as recited in the preamble of claim 1).  It is unclear if the claim is intended to require some specific knowledge that the subject of the claimed method will not in fact develop a stroke.  Additionally the requirement that the subject “does not develop ischemic stroke” appears to be inconsonant with a methods that predicts a risk for onset of “ischemic stroke”.  It is unclear how a prediction of something is intended to be made in a subject that is required to be known not to develop that same trait.
Claims 1, 2 and 6 are unclear over recitation “based on … gender information of the test subject”, as recited in claim 1, for the apparent information used to make a determination of a risk because the claim does not set forth any manner in which the “gender information” is required or intended to be used in the determination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “predicting a risk of ischemic stroke onset” (e.g.: in claim 1), and the diagnosis is based on a determination of allele content, the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims refer to a diagnosis “based on the presence or absence of the RNF213 p.R4810K gene variant”, the claims are directed to the a natural phenomenon which is the genotype:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There are not specific practical steps related to a determined risk of onset for ischemic stroke.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive (e.g.:  the specification at p.11).  And the analysis of the same genetic content within a gender identified subject was routinely practiced in the art, see for example Cecchi et al (2014).  Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki et al (Jan. 22, 2018; citation CC on the IDS of 03/06/2020).
It is noted that the reference is available as prior art with no exception under 35 USC 102(b)(1) where the reference includes a plurality of authors that are not inventors of the instant application, and there is no evidence explaining the involvement of the additional authors as related to the prior art reference.
Relevant to the methods of the instantly rejected claims, Okazaki et al teaches the detection of the presence of the RNF213 p.R4810K variant in subjects (relevant to claim 1), and the increased risk of atherothrombotic brain infarction (relevant to claims 1 and 6) in subjects with the variant (relevant to claim 1 and 2), and the stratification of risk by gender where the risk is higher in women than men (relevant to claim 1 an 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi et al (2014).
Relevant to the instantly rejected claims, Cecchi et al teaches methodological steps that include detecting the presence or absence of the RNF213 p.R4810K gene variant in male and female subjects  (e.g.:  p.3201 – Materials and methods; Figure 2), and teaches that the presence of the p.R4810K predisposes subjects to Moyamoya  disease (MMD).  Further relevant to the limitations of the claims, Cechci et al teaches that individuals with MMD often present with strokes and ischemic attacks.  In the instant rejection of claims it is noted that the methods of the claims encompass detecting the absence of the recited p.R4810K gene variant, and the particular steps of claims 2 and 3 are required only when the p.R4810K gene variant is present (i.e.:  the claims recite “when the presence of the RNF213 p.R4810K gene variant is detected”, but this is not a limitation requiring the variant is in fact present an detected).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have determined that a subject analyzed by the methods of Cecchi et al, in which a gender is known and the p.R4810K gene variant is absent (i.e.:  the green circles in the pedigree of Figure 2 of Checchi et al) is not at a high risk (e.g.:  relative to a subject in which the variant is present) for ischemic stroke.  The skilled artisan would have been motivated to make such a prediction based on the expressed teachings of Checchi et al that the variant is associated with MMD risk, and early identification of at risk individuals predisposed to MMD is helpful in prevention of strokes and the resulting comorbidities.  The skilled artisan would have a reasonable expectation of success based on the expressed teachings of Checchi et al that individuals with MMD often present with strokes and ischemic attacks.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al (2017) in view of Banerjee et al (2017).
Relevant to the instantly rejected claims, Matsuda et al teaches methodological steps that include detecting the presence or absence of the RNF213 p.R4810K gene variant in male and female subjects  (e.g.:  p.1842 – Materials and methods; Figure 1), and teaches that the presence of the p.R4810K predisposes subjects to intracranial arterial stenosis or occlusion (ICAS/O).  In the instant rejection of claims it is noted that the methods of the claims encompass detecting the absence of the recited p.R4810K gene variant, and the particular steps of claims 2 and 3 are required only when the p.R4810K gene variant is present (i.e.:  the claims recite “when the presence of the RNF213 p.R4810K gene variant is detected”, but this is not a limitation requiring the variant is in fact present an detected).
Matsuda et al does not specifically address ischemic stroke (e.g.:  as recited in claim 1) or atherothrombotic brain infarction (e.g.:  as recited in claim 6), but the association between ICAS/O and stroke including ATBI was known in the prior art and is discussed by Banerjee et al.
Banerjee et al teaches that intracranial atherosclerotic disease is one of the most common causes of stroke, and that thrombo-occlusion at a site of intracranial stenosis is a typical mechanism of stroke related to intracranial arterial stenosis (e.g.:  p.504 – Mechanisms of stroke in ICAD).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have determined that a subject analyzed by the methods of Matsuda et al, in which a gender is known and the p.R4810K gene variant is absent (i.e.:  the GG genotype circles in the pedigree of Figure 1 of Matsuda et al) is not at a high risk (e.g.:  relative to a subject in which the variant is present) for ischemic stroke, or in particular atherothrombotic brain infarction.  The skilled artisan would have been motivated to make such a prediction based on the expressed teachings of Matsuda et al that there is a clinical benefit in identifying risk associated with the p.R4810K variant (e.g.:  p.1845 - clinical benefit of the RNF213 p.R4810K genotyping).  The skilled artisan would have a reasonable expectation of success based on the expressed teachings of Matsuda et al that analysis of the p.R4810K variant is useful in determining risk of ICAS/O in a subject, and the teachings of Banerjee et al teaches that intracranial stenosis is associated with stroke caused by thrombo-occlusion.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634